DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims status
In the amendment filed on March 3, 2022, claims 1, 5, 6, 8 and 10-12 have been amended.  Therefore, claims 1-12 are currently pending for examination.

Claim Rejections - 35 USC § 112
The rejections under 35 U.S.C. 112 in the previous office action are withdrawn due to the amendments to claims filed on March 3, 2022.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner's statement of reasons for allowance: 
Hong et al. (US 20180326818 A1) teaches a method of controlling an air freshener device for a passenger compartment of a vehicle, which is capable of creating various atmospheric environments in the passenger compartment on the basis of the current atmospheric environment in the passenger compartment and the driver's emotional state (abstract) and when it is determined that the state is still maintained in the secondary state determination step (S40), the perfume capsule 200, which was selected in the first spray step (S30), is continuously sprayed (para 225) but fails to teach “outputting a first warning when the drowsy state of the driver is recognized; primarily measuring air inside a vehicle after the first warning” or “outputting a second warning and controlling the vehicle according to the second warning when a drowsy state of the driver is recognized on the basis of the secondarily acquired state information of the driver”.
Kim et al. (US 20160272217 A1) teaches the drowsy driving prevention apparatus detects the drowsy driving even at night using the infrared camera and the infrared depth camera, generates only a preliminary warning sound when judging a prelude action of the drowsy driving using the warning sound indicator (para 16) but fails to teach “switching to an outside air circulation mode or an inside air circulation mode according to a comparison result” or “outputting a second warning and controlling the vehicle according to the second warning when a drowsy state of the driver is recognized on the basis of the secondarily acquired state information of the driver”.

Regarding claim 1, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety such as “outputting a first warning when the drowsy state of the driver is recognized; primarily measuring air inside a vehicle after the first warning” and “secondarily measuring the air inside the vehicle after switching to the outside air circulation mode or the inside air circulation mode” in combination with “outputting a second warning and controlling the vehicle according to the second warning when a drowsy state of the driver is recognized on the basis of the secondarily acquired state information of the driver”.

Regarding claims 2-12, the claims are found allowable due to their dependence upon an already allowed claim and lacking any technical errors.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687